                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:18-CR-68-2BO


UNITED STATES OF AMERICA              )
                                      )
                vs.                   )                             ORDER
                                      )
TERRANCE FLOWERS                      )




         This cause crune before the undersigned on December 12, 2018, at Raleigh, North Carolina

for a hearing. Pursuant to the general rule is that defendants who have been indicted together

should be tried together, see United States v. Rusher, 966 F.2d 868, 877 (4th Cir. 1992),

defendant's arraignment is hereby CONTINUED to the Court's February 2019 term so that he

may be arraigned along with his co-defendant, Devonta Flowers.

         Any delay that results from this continuance is excluded from the Speedy Trial Act

computation pursuant to 18 U.S.C. § 3161(h)(7)(A) for the reason that the ends of justice served

by granting this continuance outweigh the best interest of the public and the defendant in a speedy

trial.




 \                       .,              ,

SO ORDERED, this~ day of December, 2018.



                                             T~16p
                                             CHIEF UNITED STATES DISTRICT JUDGE
